Case 2:18-cv-09083-DSF-JPR Document 13 Filed 12/14/18 Page 1 of 6 Page ID #:333



    11 JAMES HAWKINS APLC
        JAMES R. HAWKINS, SBN 192925
     22 GREGORY MAURO, SBN 222239
         MICHAEL CALVO, SBN 314986
    33   9880 Research Drive, Suite 200
         Irvine, California 92618
    44   Telephone: (949) 387-7200
         Facsimile: (949) 387-6676
    55   James@jameshawkinsaplc.com
         Greg@jameshawkinsaplc.com
    66   Michael@jameshawkinsaplc.com

    77 Attorneys for Plaintiff Timothy Green, individually
       And on behalf of all others similarly situated
    88
        WINSTON & STRAWN LLP
     99 MICHAEL S. CHAMBERLIN (SBN 175427)

   10 Mchamberlin@winston.com
   10 ANNETTE SALAZAR-SHREIBATI (SBN 280769)
   11
   11 Ashreibati@winston.com
   12 MATTHEW B. SEIPEL (SBN 318358)
   12
         mseipel@winston.com
   13
   13    333 S. Grand Ave.
   14    Los Angeles, CA 90071
   14
         Telephone: 213-615-1700
   15
   15    Facsimile: 213-615-1750
   16
   16
         Attorneys for Defendant
   17
   17
   18
   18                           UNITED STATES DISTRICT COURT
   19                          CENTRAL DISTRICT OF CALIFORNIA
   19

   20 TIMOTHY GREEN, individually and
   20                                                  Case No. 2:18-cv-9083-DSF (JPRx)
         on behalf of all others similarly situated,
   21
   21
                          Plaintiffs,                  JOINT STIPULATION AND
   22
   22                                                  [PROPOSED] ORDER RE RELIEF
               v.                                      FROM LOCAL RULE 23-3 TO FILE
   23
   23                                                  CLASS CERTIFICATION
         PHILLIPS 66 COMPANY, a Delaware               MOTION; DECLARATION OF
   24 Corporation, and DOES 1-50, inclusive,
   24                                                  GREGORY MAURO
   25
   25                     Defendants.                  Complaint Filed: July 23, 2018
                                                       Case Removed: October 22, 2018
   26
   26
                                                       Presiding Judge: Dale S. Fischer
   27                                                  Magistrate Judge: Jean P. Rosenbluth
   28
          STIPULATION/[PROPOSED] ORDER RE RELIEF FROM LOCAL RULE
                                    23-3
Case 2:18-cv-09083-DSF-JPR Document 13 Filed 12/14/18 Page 2 of 6 Page ID #:334



    1                                 JOINT STIPULATION
    1
    2         Plaintiff TIMOTHY GREEN (“Plaintiff”) and Defendant PHILLIPS 66
    2
    3   COMPANY (“Defendant”) (collectively, the “Parties”), through their undersigned
    3
    4   counsel, hereby stipulate and agree pursuant to Court Order for relief from the time
    4
    5   limits imposed by Local Rule 23-3 for Plaintiff to file his motion for class
    5
    6   certification, subject to further modifications as agreed to by the Parties, and subject
    6
    7   to the Court’s approval;
    7
    8         WHEREAS: The U.S. District Court, Central District of California's Civil
    8
    9   LR 23-3 requires a proponent of a class to file a motion for class certification within
    9
   10   ninety days following the service of the complaint or removal of the action;
   10
   11         WHEREAS: This Court is empowered to vacate or continue the deadline
   11
   12   imposed by LR 23-3 pursuant to Fed. R. Civ. P. 6(b) ("The district courts may
   12
   13   extend many of the time periods set by the Rules.");
   13
   14         WHEREAS: Plaintiff filed his Complaint in the above-captioned matter on
   14
   15   July 23, 2018 in the Los Angeles County Superior Court, Case No. BC7173777,
   15
   16   for: (1) failure to pay minimum wages, (2) failure to pay overtime (3) failure to
   16
   17   provide meal periods, (4) failure to authorize and permit rest periods, (5) failure to
   17
   18   timely pay wages, (6) failure to provide accurate itemized wage statements, and (7)
   18
   19   for unfair competition. (See Declaration of Gregory Mauro (“Mauro Decl.”) at ¶ 2);
   19
   20   (See Dkt. No. 1-1);
   20
   21         WHEREAS: Defendant was served with the Summons and the operative
   21
   22   Complaint on September 21, 2018 (Mauro Decl., at ¶ 3);
   22
   23         WHEREAS: on October 22, 2018, Defendant filed a Notice of Removal to
   23
   24   the United States District Court for the Central District of California (Dkt. No. 1)
   24
   25   (Mauro Decl., at ¶ 4);
   25
   26         WHEREAS: on October 29, 2018, Defendant filed their Answer to the
   26
   27   Complaint. (Mauro Decl. at ¶ 5); (See Dkt. No. 10 );
   28         WHEREAS: Plaintiff’s current deadline to file his motion for class
                                                  -1-
         STIPULATION/[PROPOSED] ORDER RE RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09083-DSF-JPR Document 13 Filed 12/14/18 Page 3 of 6 Page ID #:335



    1   certification is January 18, 2019 (Mauro Decl., at ¶ 6);
    1
    2          WHEREAS: several reasons exist for the Court to find good cause to vacate
    2
    3   the ninety-day deadline imposed by LR 23-3 (Mauro Decl., at ¶¶ 7-18);
    3
    4          WHEREAS: the Court has yet to hold a scheduling conference or set any
    4
    5   trial dates in this matter (Mauro Decl., at ¶ 8);
    5
    6          WHEREAS: formal discovery cannot be undertaken as the Parties’ have not
    6
    7   yet had a Conference of Counsel pursuant to Rule 26(f) and LR 26-1 (Mauro Decl.,
    7
    8   at ¶ 9);
    8
    9          WHEREAS: Unlike other motions that could be brought prior to conducting
    9
   10   discovery, a motion for certification requires obtaining evidence outside the
   10
   11   pleadings. This case is no exception, as it alleges violations of California's wage
   11
   12   and hour laws, which are certified only after substantial discovery, the most time-
   12
   13   consuming of which includes class member interviews and a statistically-relevant
   13
   14   sampling of documents (e.g., time sheets and wage statements). Thus, the
   14
   15   anticipated amount of necessary discovery in this complex putative wage and hour
   15
   16   class action needed to establish the class certification requirements of Rule 23 and
   16
   17   in consideration of the parties right to contest the appropriateness and availability of
   17
   18   some or all of the other party’s proposed pre-certification discovery, further
   18
   19   supports the Parties’ requested relief from LR 23-3 (Mauro Decl., at ¶ 11);
   19
   20          WHEREAS: courts in this District have routinely vacated the deadline
   20
   21   imposed by LR 23-3. See Misra v. Decision One Mortgage Company, LLC, 2008
   21
   22   WL 7242774, *4 (C.D. Cal. 2008); Clark v. Time Warner Cable et al., 2007 WL
   22
   23   1334965, *1 (C.D. Cal. 2007). And the Ninth Circuit has deemed LR 23-3’s 90 day
   23
   24   timeframe to be unrealistic, obsolete, and inconsistent with the federal rules and the
   24
   25   current class certification standards, (see Balser v. Hain Celestial Grp., Inc., 640
   25
   26   Fed. Appx. 694, 696 (9th Cir. 2016)), as courts impose a “rigorous analysis”
   26
   27   standard for class certification which requires significant evidence and support to
   28 determine whether Rule 23(a) has been satisfied. See Comcast Corp. v. Behrend,
                                                  -2-
          STIPULATION/[PROPOSED] ORDER RE RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09083-DSF-JPR Document 13 Filed 12/14/18 Page 4 of 6 Page ID #:336



    1   569 U.S. 27, 33 (2012). The Ninth Circuit has also agreed and reversed a district
    1
    2   court’s decision to not extend the 90-day deadline, holding that “the bright-line of
    2
    3   Local Rule 23-3 is incompatible with Federal Rule of Civil Procedure 23.” ABS
    3
    4   Entertainment, Inc. v. CBS Corp. 2018 WL 3966179, 21 (9th Cir. Aug. 20, 2018).
    4
    5   Thus LR 23-3 stands to be incompatible with the current standards of class
    5
    6   certification;
    6
    7          WHEREAS: This is the first request for any extension by the Parties
    7
    8   regarding LR 23-3 and no prior extensions have been granted, and whereby the
    8
    9   deadline to file Plaintiff’s motion for class certification has not yet expired (Mauro
    9
   10   Decl., at ¶ 19 );
   10
   11          NOW, THEREFORE, IT IS STIPULATED by and between the parties,
   11
   12   through their counsel of record, subject to the Court’s approval, that the time limits
   12
   13   imposed by Local Rule 23-3 for Plaintiff to file his motion for class certification is
   13
   14   hereby vacated and the Parties’ respectfully request the Court adopt the Parties’
   14
   15   proposed briefing schedule as follows:
   15
   16          1. Plaintiff’s deadline to file his motion for class certification shall be due on
   16
   17             or before August 30, 2019;
   17
   18          2. Defendant’s opposition to Plaintiff’s motion for class certification shall be
   18
   19             due on or before October 29, 2019;
   19
   20          3. Plaintiff’s Reply in support of his motion for class certification shall be
   20
   21             due on or before November 28, 2019; and
   21
   22          4. The hearing date for Plaintiff’s motion for class certification shall be
   22
   23             determined during the March 4, 2019 scheduling conference.
   23
   24   IT IS SO STIPULATED.
   24
   25
   25
   26
   26
   27

   28
                                                  -3-
         STIPULATION/[PROPOSED] ORDER RE RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09083-DSF-JPR Document 13 Filed 12/14/18 Page 5 of 6 Page ID #:337



    1 Dated: December 14, 2018                JAMES HAWKINS APLC
    1
    2
    2                                         By: /s/ Gregory Mauro
    3                                              James R. Hawkins
    3                                              Gregory Mauro
    4                                              Michael Calvo
    4
    5                                              Attorneys for Plaintiff
    5                                              TIMOTHY GREEN, individually and on
    6                                              behalf of all others similarly situated
    6
    7
    7 Dated: December 14, 2018                WINSTON & STRAWN LLP
    8
    8
    9                                         By: /s/ Annette Salazar-Shreibati
    9                                              Michael C. Chamberlin
   10                                              Annette Salazar-Shreibati
   10                                              Matthew Seipel
   11
   11                                              Attorneys for Defendant
   12
   12
   13
   13
   14
   14
   15       I attest that all signatories listed above, and on whose behalf this Stipulation
   15
   16 is submitted, have concurred in and authorized the filing of this Stipulation.
   16
   17
   17                                             /s/ Gregory Mauro
   18                                                      Gregory Mauro
   18
   19
   19
   20
   20
   21
   21
   22
   22
   23
   23
   24
   24
   25
   25
   26
   26
   27

   28
                                               -4-
        STIPULATION/[PROPOSED] ORDER RE RELIEF FROM LOCAL RULE 23-3
Case 2:18-cv-09083-DSF-JPR Document 13 Filed 12/14/18 Page 6 of 6 Page ID #:338



    1                             CERTIFICATE OF SERVICE
    1
    2         I hereby certify that on December 14, 2018 I electronically filed the
    2
    3   foregoing with the Clerk of the Court for the U.S. District Court, for the Central
    3
    4   District of California using the CM/ECF system. All participants are registered
    4
    5   CM/ECF users, and will be served by the CM/ECF system.
    5
    6
    6
    7   Dated: December 14, 2018
    7                                           By: /s/ Gregory Mauro
    8                                              GREGORY MAURO, ESQ.
    8
    9
    9
   10
   10
   11
   11
   12
   12
   13
   13
   14
   14
   15
   15
   16
   16
   17
   17
   18
   18
   19
   19
   20
   20
   21
   21
   22
   22
   23
   23
   24
   24
   25
   25
   26
   26
   27

   28
                                                 -5-
         STIPULATION/[PROPOSED] ORDER RE RELIEF FROM LOCAL RULE 23-3
